        Case 2:19-cv-02001-JD Document 44 Filed 07/13/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM DECKARD, SR.,                         CIVIL ACTION
              Plaintiff,

           v.

STEVEN EMORY, Executor of Estate of           NO. 17-5182
Kathleen Emory (Deceased),
STEVEN EMORY,
CITIZENS BANK,
WORLDPAY,
PENN NATIONAL MUTUAL CASUALTY
INSURANCE COMPANY,
MICHAEL DANELLO, Agent, Penn
National Mutual Casualty Insurance
Company,
ACLAIM ADJUSTMENT AGENCY INC.,
GEORGE PAGANO, Agent,
JANE’S AND JOHN’S DOE 1 THROUGH
18, and
SOLE PROPRIETORSHIP(‘S),
PARTNERSHIP(‘S), CORPORATION(‘S),
LLC(‘S), LLP(‘S) 1 THROUGH 15,
                    Defendants.
WILLIAM DECKARD, SR.,                         CIVIL ACTION
                    Plaintiff,

           v.

STEVEN EMORY,                                 NO. 19-2001
ESTATE OF KATHLEEN EMORY
(Deceased), Steven Emory, Executor,
DREW SALAMAN, ESQUIRE,
DAVID GRUNFELD, ESQUIRE,
LINDA HEE, ESQUIRE,
DANIEL DUGAN,
JANE’S AND JOHN’S DOE 1 THROUGH
18, and
SOLE PROPRIETORSHIP(‘S),
PARTNERSHIP(‘S), CORPORATION(‘S),
LLC(‘S), LLP(‘S) 1 THROUGH 15,
                    Defendants.
              Case 2:19-cv-02001-JD Document 44 Filed 07/13/20 Page 2 of 5



                                                    ORDER

        AND NOW, this 13th day of July, 2020, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Second Amended Complaint (Case No. 17-5182, Doc. No. 13, filed April 22,

2019); Defendant Citizens Bank, N.A.’s Motion to Dismiss (Case No. 17-5182, Doc. No. 27, filed

May 3, 2019); Defendant Worldpay’s Motion to Dismiss (Case No. 17-5182, Doc. No. 40, filed

May 23, 2019); Plaintiff’s Response to Motion to Dismiss Collectively Filed by Defendants

Pennsylvania National Mutual Casualty Insurance Company, Penn National Security Insurance

Company and Michael Danilla (Case No. 17-5182, Doc. No. 46, filed June 3, 2019); Plaintiff’s

Response to Defendant Citizens Bank, N.A.’s Motion to Dismiss (Case No. 17-5182, Doc. No. 47,

filed June 4, 2019); The Aclaim Defendants’ Motion to Dismiss Plaintiff’s Second Amended

Complaint (Case No. 17-5182, Doc. No. 48, filed June 7, 2019); Plaintiff’s Response to Defendant

Worldpay’s Motion to Dismiss (Case No. 17-5182, Doc. No. 50, filed June 14, 2020); Plaintiff’s

Response to Defendants Aclaim Adjustment Agency Inc and George Pagano Motion to Dismiss

(Case No. 17-5182, Doc. No. 53, filed July 14, 2019); The Aclaim Defendants’ Reply in Support of

Motion to Dismiss Plaintiff’s Second Amended Complaint (Case No. 17-5182, Doc. No. 57, filed

July 24, 2019); Sur Reply to Aclaim Defendants’ 7-24-19 Filing (Case No. 17-5182, Doc. No. 60,

filed August 2, 2019); Plaintiff’s: (A) Supplemental Sur Reply to Aclaim Defendants’ 7-24-19

Filing in Support of These Defendants’ 7-24-19 Filing in Support of These Defendants’ Motion to

Dismiss and (B) Petition for Leave to Amend Plaintiff’s Complaint (Case No. 17-5182, Doc. No.

64, filed August 14, 2019);1 Motion to Dismiss Amended Complaint (Case No. 19-2001, Doc. No.

24, filed September 24, 2019); Plaintiff’s Response to Defendant Drew Salaman Esquire’s Motion

to Dismiss (Case No. 19-2001, Doc. No. 28, filed October 21, 2019); Motion to Dismiss the First



1
 To the extent that plaintiff’s filing dated August 14, 2019 requested leave to amend the 2nd Amended Complaint, it
was denied by Order dated August 16, 2019 (Doc. No. 66).
                                                          2
             Case 2:19-cv-02001-JD Document 44 Filed 07/13/20 Page 3 of 5



Amended Complaint (Case No. 19-2001, Doc. No. 29, filed November 5, 2019); Motion to Dismiss

First Amended Complaint (Case No. 19-2001, Doc. No. 31, filed November 18, 2019); Motion for

Extension of Time to File Replies to Defendant’s Dugan’s and Grunfeld’s FRCP Rule 12(b)(6)

Motions to Dismiss (Case No. 19-2001, Doc. Nos. 34 & 35, filed December 30, 2019); Opposition

of Daniel J. Dugan to Plaintiff’s Motions for Extension of Time to Respond to the Motion to

Dismiss (Case No. 19-2001, Doc. No. 36, filed December 31, 2019); Opposition of David Grunfeld,

Esquire to Plaintiff’s Motions for Extension of Time to Respond to the Motion to Dismiss (Case

No. 19-2001, Doc. No. 37, filed January 6, 2020); and Plaintiff’s Response to Defendant’s Daniel

Dugan, Esquire’s and David Grunfeld, Esquire’s Motions to Dismiss (Case No. 19-2001, Doc. No.

38, filed January 8, 2020); for the reasons stated in the Memorandum dated July 13, 2020, IT IS

ORDERED as follows:

        1.       Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint (Case No.

17-5182, Doc. No. 13) is GRANTED. All claims against defendants Pennsylvania National Mutual

Casualty Insurance Company, Michael Danilla,2 and Penn National Security Insurance Company in

the 2nd Amended Complaint (Case No. 17-5182) are DISMISSED WITH PREJUDICE.

        2.       Defendant Citizens Bank, N.A.’s Motion to Dismiss (Case No. 17-5182, Doc. No.

27) is GRANTED. All claims against defendant Citizens Bank in the 2nd Amended Complaint

(Case No. 17-5182) are DISMISSED WITH PREJUDICE.

        3.       Defendant Worldpay’s Motion to Dismiss (Case No. 17-5182, Doc. No. 40) is

GRANTED. All claims against defendant Worldpay in the 2nd Amended Complaint (Case No. 17-

5182) are DISMISSED WITHOUT PREJUDICE to plaintiff’s right to file such claims in the

proper venue.



2
 Defendants are incorrectly identified in the 2nd Amended Complaint as “Penn National Mutual Casualty Insurance
Company” and “Michael Danello.” Penn Nat’l Defs.’ Mot. Dismiss 1; Pl.’s Resp. Penn Nat’l Defs.’ Mot. Dismiss 1-2.
                                                        3
            Case 2:19-cv-02001-JD Document 44 Filed 07/13/20 Page 4 of 5



       4.     The Aclaim Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint

(Case No. 17-5182, Doc. No. 48) is GRANTED. All claims against defendants Aclaim Adjustment

Agency, Inc. and George Pagano in the 2nd Amended Complaint (Case No. 17-5182) are

DISMISSED WITH PREJUDICE.

       5.     Plaintiff’s Motion for Extension of Time to File Replies to Defendant’s Dugan’s and

Grunfeld’s FRCP Rule 12(b)(6) Motions to Dismiss (Case No. 19-2001, Doc. Nos. 34 & 35) is

GRANTED. Plaintiff’s Response to Defendant’s Daniel Dugan, Esquire’s and David Grunfeld,

Esquire’s Motions to Dismiss (Case No. 19-2001, Doc. No. 38) is deemed timely filed as of January

8, 2020.

       6.     Defendant Drew Salaman’s Motion to Dismiss Amended Complaint (Case No. 19-

2001, Doc. No. 24) is GRANTED. All claims against defendant Drew Salaman in the 1st

Amended Complaint (Case No. 19-2001) are DISMISSED WITH PREJUDICE.

       7.     Defendant Daniel Dugan’s Motion to Dismiss the First Amended Complaint (Case

No. 19-2001, Doc. No. 29) is GRANTED. All claims against defendant Daniel Dugan in the 1st

Amended Complaint (Case No. 19-2001) are DISMISSED WITH PREJUDICE.

       8.     Defendant David Grunfeld’s Motion to Dismiss First Amended Complaint (Case No.

19-2001, Doc. No. 31) is GRANTED. All claims against defendant David Grunfeld in the 1st

Amended Complaint (Case No. 19-2001) are DISMISSED WITH PREJUDICE.

       9.     The caption of Civil Action No. 17-5182 shall be AMENDED to REMOVE

Pennsylvania National Mutual Casualty Insurance Company (incorrectly identified in the 2nd

Amended Complaint as “Penn National Mutual Casualty Insurance Company”), Michael Danilla

(incorrectly identified in the 2nd Amended Complaint as “Michael Danello”), Penn National

Security Insurance Company, Citizens Bank, Worldpay, Aclaim Adjustment Agency, Inc., and

George Pagano as defendants.

                                               4
             Case 2:19-cv-02001-JD Document 44 Filed 07/13/20 Page 5 of 5



       10.     The caption of Civil Action No. 19-2001 shall be AMENDED to REMOVE Drew

Salaman, Daniel Dugan, and David Grunfeld as defendants.

       IT IS FURTHER ORDERED that a Preliminary Pretrial Conference will be scheduled in

due course with respect to plaintiff’s remaining claims—those asserted against defendants Steven

Emory, individually, and Steven Emory, Executor of the Estate of Kathleen Emory, in Civil Action

Nos. 17-5182 and 19-2001 and those asserted against defendant Linda Hee in Civil Action No. 19-

2001. Discovery may proceed in the interim.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                                5
